CONGER, District Judge.
Motion to compel plaintiffs to give security pursuant to section 61-b of the N.Y. General Corporation Law, McK.Consol. Laws, c. 23.
The motion is granted upon the authority of Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541, 69 S.Ct. 1221, 93 L. Ed. 1528. Security is fixed in the sum of $35,000.
The defendant Universal has not acquiesced in plaintiffs’ suggestion that the suit be dismissed. I see no reason, therefore, why such suggestion be entertained. If the defendant desires it may incorporate a condition with respect to dismissal in its order on this decision. The stay is continued meanwhile.
Settle order.